DETAILED ACTION
Claims 1-10 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amended title of the invention is not sufficiently descriptive.  The title mentions nothing about switching between instruction sets, which seems to be a key feature of the invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
All replacement FIGs are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite the drawings appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  The drawings do not also have clean lines, i.e., they are somewhat fuzzy when zoomed in, and this is causing additional quality issues when converted to images.    When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 6, replace “switch” with --switching-- for improved readability/grammar.
Claim 2 is objected to because of the following informalities:
In line 3, replace “instruction sets instruction sets” with --instruction sets--.
Claim 9 is objected to because of the following informalities:
In line 10, replace “switch” with --switching-- for improved readability/grammar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 2, line last paragraph, “the plurality of instruction sets”.  There are such sets in claim 1 and also in claim 2, line 2.  It appears that --the-- should be inserted before “plurality” in claim 2, line 3.
In claim 9, lines 13-14, “the information representing the at least one instruction code and the instruction set to be executed next”.  The only information previously set forth (lines 5-6) represents an instruction set to be selected, not the items claimed in line 15.
In claim 9, line 14, “the instruction set to be executed next”.
In claim 9, line 16, “the information”.  As described above, it appears that there is different information in the claim and it is not clear which information this refers to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa, JP 2001184209 (as cited by applicant, and a translation of which cited/attached by the examiner herewith), in view of the examiner’s taking of Official Notice.
Referring to claim 1, Hayakawa has taught a microprocessor, comprising:
a) a plurality of instruction sets that includes a plurality of central processing unit (CPU) codes (see FIG.2 and paragraph [0007].  The instruction sets are inherently comprised of CPU codes understood by the CPU to perform operations based on those codes), wherein
a1) the plurality of CPU instruction codes includes at least one instruction code for switch between the plurality of instruction sets (see FIG.4 and the description thereof, and note that the most significant bit [7] of an 8-bit instruction code is what is used as input to gate 5 to create a control signal 15 that controls which decoder 21/22 (and corresponding instruction set) to use next), and  
a2) the microprocessor is configured to:
a2A) execute a program (a processor inherently executes a program); and
a2B) switch from a first instruction set of the plurality of instruction sets to a second instruction set of the plurality of instruction sets based on information included in the at least one instruction code read in the first instruction set at a time of execution of the program (again, see FIG.4 and the description thereof, and note that the most significant bit [7] of the 8-bit instruction code is what is used as input to gate 5 to create a control signal 15 that controls which decoder 21/22 (and corresponding instruction set) to use next.  This occurs at run-time, i.e., during execution).
b) Hayakawa has not taught that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.  However, compilation from a high-level language into intermediate code is well known in the art, where the intermediate code includes multiple sets of codes (to perform multiple functions).  Compilation allows a user to execute a program written in a high-level language on any processor.  High-level programming includes a syntax that is easier for a human to understand.  Further, intermediate code is designed for optimization to improve performance.  After optimization, the intermediate code is translated to instructions in the instruction set (including CPU codes) of the processor (or, in the case of Hayakawa, to multiple instruction sets).  Thus, any instruction set in a program includes a correspondence between the executable CPU codes and the intermediate instruction sets that they were derived from.  As a result, in order to optimally translate a high-level program for execution on the processor of Hayakawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa such that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.
Referring to claim 2, Hayakawa, as modified, has taught the microprocessor according to claim 1, wherein the microprocessor is further configured to switch between plurality of instruction sets based on an instruction set switching bit included in the at least one instruction code and the instruction set switching bit represents an instruction set of the plurality of instruction sets be executed next (again, see bit [7] of the instruction code in FIG.4 and the description thereof.  It directly results in what decoder (and corresponding instruction set) to execute next).
Referring to claim 3, Hayakawa, as modified, has taught the microprocessor according to claim 1, but has not taught wherein each of the plurality of instruction sets corresponds to reduced instruction sets obtained based on instructions represented in an intermediate language used by a compiler.  However, a reduced instruction set computer (RISC) is known in the art and it one of the two basic types of architecture (RISC vs CISC).  A RISC computer makes use of simplified instructions that make use of fast registers and generally execute in a single-cycle, thereby simplifying the architecture and design thereof.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa such that the instruction sets are RISC instruction sets, i.e., that each of the plurality of instruction sets corresponds to reduced instruction sets obtained based on instructions represented in an intermediate language used by a compiler.
Referring to claim 4, Hayakawa, as modified, has taught the microprocessor according to claim 1, but has not taught wherein each instruction set of the plurality of instruction sets includes a set of collected instruction codes that are to be used in a case where each intermediate language instruction set of the plurality of intermediate language instruction sets is executed.  However, for reasons set forth in the rejection of claim 3, it is obvious to modify Hayakawa such that the program executed results from compilation of a high-level language into intermediate code, which in turn is compiled into instruction codes from the processor’s instruction sets.  As such, each instruction set includes a set of codes that were mapped to the intermediate code by the compiler.  In other words, the processor is to execute the intermediate code, and it does so by mapping the intermediate code to sets of codes in each instruction set understood by the processor.
Referring to claim 5, Hayakawa, as modified, has taught the microprocessor according to claim 4, wherein the plurality of intermediate language instruction sets is classified into a plurality of groups, and an instruction set of the plurality of instruction sets is allocated to each group of the plurality of groups (see paragraphs [0008] and [0018].  Because instruction set instructions are classified into groups based on frequency/type, the intermediate instructions are also classified into groups.  In other words, if a write instruction is very unlikely in a certain flow of processing (paragraph [0018]) and group accordingly, then the corresponding intermediate write is also classified as such).
Referring to claim 6, Hayakawa, as modified, has taught the microprocessor according to claim 5, wherein the plurality of intermediate language instruction sets is classified into the plurality of groups based on a content of processes included in a respective intermediate language instruction set of the plurality of intermediate language instruction sets (at the end of paragraph [0018], reads and writes are classified in different groups.  As such, contents of processes (functions performed by processes) dictate how instruction set instructions (and consequently the corresponding intermediate instructions) are classified).
Referring to claim 7, Hayakawa, as modified, has taught the microprocessor according to claim 5, wherein the plurality of intermediate language instruction sets is classified into the plurality of groups based on a tendency of an instruction set of the plurality of instruction sets to be executed next (see paragraph [0008], along with paragraphs [0005], [0018], and [0026].  Instructions are classified based on frequency of use and likeliness to be used next.  As such, these tendencies dictate how instruction set instructions (and consequently the corresponding intermediate instructions) are classified).
Referring to claim 8, Hayakawa, as modified, has taught the microprocessor according to claim 5, wherein, for each instruction set of the plurality of instruction sets, a number of instruction sets of the plurality of instruction sets that are possible to be selected and required to be executed next are limited in an instruction code (see FIGs.4-6.  The most significant bit (msb) of the instruction indicates the instruction set.  If the msb is 0 (instruction in group A or B), then, in the next cycle, signal 15 is 1 and decoder 22 is active for the second instruction set.  Such an instruction, with a 0 in the msb, cannot select the first decoder 21 in the next cycle because signal 15 can’t be 0 at that time.  Consequently, which instruction set is next is limited).
Referring to claim 9, Hayakawa has taught an operation method of a microprocessor, the operation method comprising:
a) in the microprocessor comprising a plurality of instruction sets (see FIG.2 and paragraph [0007]), a memory (program code is inherently stored in memory), and an instruction set selection register (FIG.4, register 6) configured to retain information representing an instruction set to be selected from the plurality of instruction sets (register 6 retains data 15 that controls which of two decoders 21/22 is active.  Each decoder is for a different instruction set):
a1) obtaining the plurality of instruction sets comprising a plurality of central processing unit (CPU) instruction codes (see FIG.2 and paragraph [0007].  The instruction sets, which are inherently obtained for execution, are inherently comprised of CPU codes understood by the CPU to perform operations based on those codes), wherein the plurality of CPU instruction codes includes at least one instruction code for switch between the plurality of instruction sets (see FIG.4 and the description thereof, and note that the most significant bit [7] of an 8-bit instruction code is what is used as input to gate 5 to create a control signal 15 that controls which decoder 21/22 (and corresponding instruction set) to use next);
a2) fetching the at least one instruction code from the memory (this is inherent, but also see paragraph [0011].  An instruction code is fetched and input into latch 1 (FIG.4));
a3) decoding the information representing the at least one instruction code and the instruction set to be executed next (the value 15 retained in the register is outputted to activation logic for two decoders 21/22, each one for a different instruction set (paragraph [0007] and FIG.2).  When information 15 is 0, decoder 21 is active and decoder 22 is inactive, thereby selecting the first instruction set associated with decoder 21 to be executed next.  When information 15 is 1, decoder 22 is instead active, thereby selecting the second instruction set associated with decoder 22 to be executed next);
a4) setting the information in the instruction set selection register (see FIG.4 and paragraph [0013].  When the instruction is latched in latch 1, the most significant bit of the instruction (bit [7]) is sent to AND gate 5 to set the information in register 6)); and
a5) executing a decoding result of the at least one instruction code (see FIG.4.  After an instruction is decoded by a decoder, the decoding result is sent to the ALU 25 for execution).
b) Hayakawa has not taught that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.  However, compilation from a high-level language into intermediate code is well known in the art, where the intermediate code includes multiple sets of codes (to perform multiple functions).  Compilation allows a user to execute a program written in a high-level language on any processor.  High-level programming includes a syntax that is easier for a human to understand.  Further, intermediate code is designed for optimization to improve performance.  After optimization, the intermediate code is translated to instructions in the instruction set (including CPU codes) of the processor (or, in the case of Hayakawa, to multiple instruction sets).  Thus, any instruction set in a program includes a correspondence between the executable CPU codes and the intermediate instruction sets that they were derived from.  As a result, in order to optimally translate a high-level program for execution on the processor of Hayakawa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa such that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.
Referring to claim 10, Hayakawa, as modified, has taught the microprocessor according to claim 1, wherein the microprocessor is further configured to execute a selection of the second instruction set in parallel with an execution of the first instruction set (again, from FIG.4 and the description thereof, an instruction of a first set selects an instruction from a second set.  Thus, the instruction set is right behind the instruction of the first set.  Thus, when the instruction of the first set is being executed in the ALU 25, the instruction of the second set is selected for decoding by the appropriate decoder (the decoding being right behind the execution)).

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al., U.S. Patent No. 7,149,878 (herein referred to as Jensen), in view of the examiner’s taking of Official Notice.
Referring to claim 9, Jensen has taught an operation method of a microprocessor, the operation method comprising:
a) in the microprocessor comprising a plurality of instruction sets (see column 2, lines 24-34, which set forth multiple instruction sets (ISAs)), and a memory (e.g. FIG.5, memory 560), and an instruction set selection register configured to retain information representing an instruction set to be selected from the plurality of instruction sets (this is deemed inherent, as processors include an instruction register (IR) to hold the current instruction in preparation for its decoding and execution.  Jensen explicitly discloses such a register 610 in column 14, line 66, to column 15, line 2.  Such a register would be used to store the instruction of column 2, lines 24-34).
b) obtaining the plurality of instruction sets comprising a plurality of central processing unit (CPU) instruction codes (the obtained instruction sets of are inherently comprised of CPU codes understood by the CPU to perform operations based on those codes), wherein the plurality of CPU instruction codes includes at least one instruction code for switch between the plurality of instruction sets (again, each instruction indicates the instruction set of that instruction.  Thus, where two adjacent instructions belong to different instruction sets, the second/later instruction code’s information would indicate a switch to a different set that that of the previous instruction);
c) fetching the at least one instruction code from the memory (this is inherent.  Any instruction code to be executed must be fetched from memory (FIG.5 generally shows how this works, where an instruction pointer 512 would address the desired instruction from memory 560);
d) decoding the information representing the at least one instruction code and the instruction set to be executed next (this is inherent.  Again, all bits of the instruction will be decoded, to determine the instruction set and to determine the operation that needs to be performed based on the instruction.  FIG.6 generally shows the idea behind this, where the fetched instruction in register 610 would be decoded in some manner to control the system);
e) setting the information in the instruction set selection register (again, by writing the instruction to register 610, this sets the information); and
f) executing a decoding result of the at least one instruction code (decoded instructions are inherently executed to carry out operations.  So, from a decoder, a decoded result (signals) are sent to execution units to carry out operation(s)).
g) Jensen has not taught that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.  However, compilation from a high-level language into intermediate code is well known in the art, where the intermediate code includes multiple sets of codes (to perform multiple functions).  Compilation allows a user to execute a program written in a high-level language on any processor.  High-level programming includes a syntax that is easier for a human to understand.  Further, intermediate code is designed for optimization to improve performance.  After optimization, the intermediate code is translated to instructions in the instruction set (including CPU codes) of the processor (or, in the case of Jensen, to multiple instruction sets).  Thus, any instruction set in a program includes a correspondence between the executable CPU codes and the intermediate instruction sets that they were derived from.  As a result, in order to optimally translate a high-level program for execution on the processor of Jensen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa such that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nevill, U.S. Patent No. 5,758,115, in view of the examiner’s taking of Official Notice.
Referring to claim 1, Nevill has taught a microprocessor, comprising:
a) a plurality of instruction sets that includes a plurality of central processing unit (CPU) codes (the 16- and 32-bit instruction sets of FIG.4 are inherently comprised of CPU codes understood by the CPU to perform operations based on those codes), wherein
a1) the plurality of CPU instruction codes includes at least one instruction code for switch between the plurality of instruction sets (see FIG.4 and column 6, lines 3-20, and note the branch instruction codes 220, 240, which switch between 16 and 32-bit instruction sets.  The branch will include information (+1 or +0) to change a T-bit in the program counter register (FIGs.2-3) to indicate which mode the system is in), and  
a2) the microprocessor is configured to:
a2A) execute a program (a processor inherently executes a program); and
a2B) switch from a first instruction set of the plurality of instruction sets to a second instruction set of the plurality of instruction sets based on information included in the at least one instruction code read in the first instruction set at a time of execution of the program (again, see FIG.4 and column 6, lines 3-20, and note the branch instruction codes 220, 240, which switch between 16 and 32-bit instruction sets.  The 32-bit branch 220, by being encoded with a +1, will cause a switch to a 16-bit instruction set).
b) Nevill has not taught that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.  However, compilation from a high-level language into intermediate code is well known in the art, where the intermediate code includes multiple sets of codes (to perform multiple functions).  Compilation allows a user to execute a program written in a high-level language on any processor.  High-level programming includes a syntax that is easier for a human to understand.  Further, intermediate code is designed for optimization to improve performance.  After optimization, the intermediate code is translated to instructions in the instruction set (including CPU codes) of the processor (or, in the case of Nevill, to multiple instruction sets).  Thus, any instruction set in a program includes a correspondence between the executable CPU codes and the intermediate instruction sets that they were derived from.  As a result, in order to optimally translate a high-level program for execution on the processor of Nevill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nevill such that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.
Referring to claim 2, Nevill, as modified, has taught the microprocessor according to claim 1, wherein the microprocessor is further configured to switch between plurality of instruction sets instruction sets based on an instruction set switching bit that is included in the at least one instruction code, and the instruction set switching bit represents an instruction set of the plurality of instruction sets to be executed next (again, see FIG.4.  The branch instruction code includes a +1 or +0, and this indicates which instruction set is next.  If the branch indicates +1, the next instruction set selected is the 16-bit set.  If the branch indicates +0, the next instruction set selected is the 32-bit set).
Referring to claim 9, Nevill has taught an operation method of a microprocessor, the operation method comprising:
a) in the microprocessor comprising a plurality of instruction sets (see column 6, lines 3-20, and FIG.4, which show a 16-bit and 32-bit instruction set), a memory (FIG.1, memory 20), and an instruction set selection register (see FIGs.2-3 and column 6, lines 3-20, and note program counter register 130) configured to retain information representing an instruction set to be selected from the plurality of instruction sets (see the T bit in FIGs.2-3 and column 6, lines 3-26.  When T=0, the 32-bit instruction set is selected.  When T=1, the 16-bit set is selected)
b) obtaining the plurality of instruction sets comprising a plurality of central processing unit (CPU) instruction codes (the obtained 16- and 32-bit instruction sets of FIG.4 are inherently comprised of CPU codes understood by the CPU to perform operations based on those codes), wherein the plurality of CPU instruction codes includes at least one instruction code for switch between the plurality of instruction sets (see FIG.4 and column 6, lines 3-20, and note the branch instruction codes 220, 240, which switch between 16 and 32-bit instruction sets.  The branch will include information (+1 or +0) to change a T-bit in the program counter register (FIGs.2-3) to indicate which mode the system is in);
c) fetching the at least one instruction code from the memory (this is inherent.  All code, including any branch code, is fetched from memory 20 using a PC register 130 to address the memory (FIG.2));
d) decoding the information representing the at least one instruction code and the instruction set to be executed next (from FIG.2, at least decoder 100/110 will decode the instruction (column 4, lines 36-50).  Also, the +1/+0, which determines the next instruction set, will be decoded/recognized);
e) setting the information in the instruction set selection register (again, the branch instruction sets the T bit in the PC register 130); and
f) executing a decoding result of the at least one instruction code (see FIG.1 and column 4, lines 12-22.  Note that decoded instructions are inherently executed to carry out operations.  So, from a decoder, a decoded result (signals) are sent to execution units to carry out operation, including branching operation).
g) Nevill has not taught that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.  However, compilation from a high-level language into intermediate code is well known in the art, where the intermediate code includes multiple sets of codes (to perform multiple functions).  Compilation allows a user to execute a program written in a high-level language on any processor.  High-level programming includes a syntax that is easier for a human to understand.  Further, intermediate code is designed for optimization to improve performance.  After optimization, the intermediate code is translated to instructions in the instruction set (including CPU codes) of the processor (or, in the case of Nevill, to multiple instruction sets).  Thus, any instruction set in a program includes a correspondence between the executable CPU codes and the intermediate instruction sets that they were derived from.  As a result, in order to optimally translate a high-level program for execution on the processor of Nevill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayakawa such that the plurality of instruction sets includes a correspondence between a plurality of intermediate language instruction sets and the plurality of CPU instruction codes.
Referring to claim 10, Nevill, as modified, has taught the microprocessor according to claim 1, wherein the microprocessor is further configured to execute a selection of the second instruction set in parallel with an execution of the first instruction set (again, from FIG.4 and the description thereof, while a 32-bit branch (or the 32-bit instruction set in general) is executing), a selection of a second set is also executed by setting the T-bit in the PC register to +1).

Examiner Note
The examiner notes multiple grounds of rejection.  One is based on a reference cited by applicant and the others are based on the examiner’s search.  Generally, the claims have been rejected multiple times to illustrate their breadth.  Due to time constraints, because the examiner has already rejected the full set of claims under Hayakawa, the examiner has not fully addressed the dependent claims with respect to Nevill at this time.  However, this is not an indication that they are allowable over Nevill.  Should applicant amend to overcome Hayakawa (in a manner other than simply writing a dependent claim into independent form), the examiner may reject the dependent claims with respect to Nevill (or some other reference) at that time, where possible.  Any new dependent claim rejections will be necessitated by applicant's amendment to overcome Hayakawa.  The examiner is not required to make any rejections based on Jensen and Nevill at this point in time but has done so only to expedite prosecution.

Response to Arguments
On pages 9-11 of applicant’s response, applicant argues that each of Hayakawa, Jensen, and Nevill have not taught lines 2-6 of claim 1 (and similar language in claim 9).
The examiner agrees in part.  However, any of these argued limitations not taught by these references is deemed obvious.  See the rejections above.  The examiner notes that the Jensen rejection of claim 1 has been withdrawn, but not due to this particular amendment.  With respect to claim 1, Jensen has not taught that the microprocessor is configured to switch from a first instruction set to a second instruction set based on information in a code read in the first instruction set.  Instead, information in a code indicates which instruction set that code belongs to (column 2, lines 24-34).  In other words, in Jensen, when reading a code in the first set, information in that code indicates, at most, a switch to the first set (assuming the previous instruction was not in the first set).  However, a code from the first set cannot indicate a switch to a second set.  Please note that while claim 1 is allowable over Jensen, the examiner has added a Jensen rejection for claim 9 based on the amendments, particularly to the decoding step.

Applicant’s remaining arguments suggest that because the examiner did a thorough search, and the examiner did not cite a reference explicitly teaching the officially noticed features, this alone implies that the noticed features are not well known in the art.
Applicant’s argument seems to defeat the purpose of using Official Notice, which is a tool that allows the examiner to assert well-known features instead of providing references with these explicit teachings.  Per MPEP 2144.03(C), should applicant adequately traverse the Official Notice by explaining why the noticed features are not well known in the art, the examiner will then provide a reference.  Applicant has not provided such reasoning.  How has applicant concluded that compiling a high-level language into an intermediate instruction set is not well known in the art?  If one merely Googles compiler intermediate, many results come up explaining what is claimed.  As such, the examiner is justified in taking Official Notice unsupported by documentary evidence because the facts are well-known or capable of instant and unquestionable demonstration as being well-known.  The examiner asserts this is the case for each feature officially noticed.  With respect to the “reduced” limitation, applicant has not yet addressed the Official Notice related to RISC.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183